UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

August 22, 2016

Perry Zirkel, Ph.D., JD
University Professor of Education and Law
Lehigh University
Mountaintop Campus
111 Research Drive
Bethlehem, Pennsylvania 18015-4794
Dear Dr. Zirkel:
This letter responds to your electronic mail (email) correspondence to Melody Musgrove, former
Director, Office of Special Education Programs (OSEP), U.S. Department of Education
(Department), and subsequently forwarded to me for response. In your emails, you asked several
questions about the implementation of certain provisions of Part B of the Individuals with
Disabilities Education Act (IDEA). We regret the delay in responding. Our answers to the
specific questions raised in your correspondence are provided below.
Question: Is an expedited due process hearing mandatory when a due process complaint is
submitted pursuant to 34 CFR §300.532(a), or may a parent or local educational agency (LEA)
request that a hearing pursuant to 34 CFR §300.532(a) not be subject to the expedited due
process timeline? May the parties waive, via mutual agreement, the “opportunity” for an
expedited hearing in a case that fits within the subject matter of 34 CFR §300.532(c)?
Answer: OSEP stated in Letter to Snyder (December 13, 2015), that there is no provision in the
IDEA Part B regulations that would give a hearing officer conducting an expedited due process
hearing the authority to extend the timeline for issuing this determination at the request of a party
to the expedited due process hearing. Under 34 CFR §300.532(c)(4), a State may establish
different procedural rules for expedited due process hearings than it has established for other due
process hearings, but except for the timelines in 34 CFR §300.532(c)(3), those rules must be
consistent with 34 CFR §§300.510-300.514. See Question E-7 of the Questions and Answers on
IDEA Part B Dispute Resolution Procedures (Q&A). 1 I have enclosed a copy of Letter to Snyder
for your convenience. A copy of this letter is also posted on the Department’s web site:
http://www2.ed.gov/policy/speced/guid/idea/memosdcltrs/15-012744-ca-snyder-exdueprocessclearance.pdf. Finally, there is no provision in the IDEA Part B regulations that permits the
parties to a due process complaint that involves the disciplinary issues in 34 CFR §300.532(c) to
waive the timelines in 34 CFR §300.532(c)(4).

1

Questions and Answers on IDEA Part B Dispute Resolution Procedures can be found at:
http://www2.ed.gov/policy/speced/guid/idea/memosdcltrs/acccombinedosersdisputeresolutionqafinalmemo-7-2313.pdf.
400 MARYLAND AVE., S.W. WASHINGTON, D.C. 20202-2600
www.ed.gov
The Department of Education’s mission is to promote student achievement and preparation for global competiveness
by fostering educational excellence and ensuring equal access.

We note that your correspondence also included a question concerning Illinois’ State regulation
pertaining to expedited due process hearing requests. Without further information, OSEP is
unable to determine whether the regulation is consistent with the IDEA. As a result of the
concern you raised, OSEP will follow-up with the Illinois State Board of Education to address
this matter.
Question: Based on the growing body of research and experience related to Response to
Intervention (RTI), does OSEP extend legal recognition to fidelity (sometimes alternatively
referred to as integrity), as an additional distinguishing and necessary core characteristic that a
few States have expressly included in their RTI laws?
Answer: The regulations implementing the 2004 Amendments to the IDEA include a provision
mandating that States allow, as part of their criteria for determining whether a child has a
specific learning disability (SLD), the use of a process based on the child’s response to scientific,
research-based intervention. See 34 CFR §300.307(a)(2). In its January 21, 2011 Memo 11-07, A
Response to Intervention (RTI) Process Cannot Be Used to Delay-Deny an Evaluation for
Eligibility under the Individuals with Disabilities Education Act (IDEA), OSEP stated that a
multi-tiered instructional framework, often referred to as RTI, is a schoolwide approach that
addresses the needs of all students, including struggling learners and students with disabilities,
and integrates assessment and intervention within a multi-level instructional and behavioral
system to maximize student achievement and reduce problem behaviors. With a multi-tiered
instructional framework, schools identify students at-risk for poor learning outcomes, monitor
student progress, provide evidence-based interventions, and adjust the intensity and nature of
those interventions depending on a student's responsiveness. OSEP noted that while the
Department does not subscribe to a particular RTI framework, there are core characteristics that
underpin all RTI models: (1) students receive high quality research-based instruction in their
general education setting; (2) continuous monitoring of student performance is performed; (3) all
students are screened for academic and behavioral problems; and (4) multiple levels (tiers) of
instruction that are progressively more intense, based on the student's response to intervention
are provided. A copy of OSEP Memo 11-07 may be viewed at:
http://www2.ed.gov/policy/speced/guid/idea/memosdcltrs/osep11-07rtimemo.pdf.
To assist State educational agencies (SEAs) and local school districts with planning and
implementing RTI, OSEP provided funding to establish the National Center on Response to
Intervention (Center). The Center has completed its funding cycle but continues to make its
resources available to the public. 2 The Center’s technical assistance documents address four
essential components (i.e., core characteristics) of RTI. The Center notes that fidelity of
implementation plays an integral role within the entire RTI framework at the school and
classroom levels. The Center also provides a full description of the role monitoring fidelity plays
in RTI in a recorded webinar. 3
Neither the IDEA nor its implementing regulations identify "core characteristics" of an RTI
process or address fidelity of implementation. While OSEP has provided guidance and the
2

These resources are available at: http://www.rti4success.org/resources.

3

The webinar may be viewed at: http://www.rti4success.org/video/monitoring.

Center provides technical assistance that is designed to support SEAs and school districts in their
implementation efforts, these actions should not be viewed as requiring the use of a particular
RTI approach with specific core components or characteristics, to meet the requirement in 34
CFR §300.307(a)(2).
Question: Does the IDEA regulation in 34 CFR §300.600(e), which requires SEAs to assure
correction of noncompliance with free appropriate public education requirements and other
specified IDEA obligations within one year, apply to corrective action orders of the complaint
resolution process and to the remedies in due process hearing decisions?
Answer: As part of its general supervisory responsibilities, the State must ensure that when it
identifies noncompliance with the IDEA requirements by LEAs, the noncompliance is corrected
as soon as possible, and in no case later than one year after the State’s identification of the
noncompliance. See 34 CFR §300.600(e). With respect to implementation of State complaint
decisions, OSEP has advised that the SEA must inform the public agency that is involved in the
complaint of any findings of noncompliance and the required corrective action, and ensure that
the corrective action is completed as soon as possible, and within the timeframe specified in the
SEA’s written decision, and in no case later than one year of the State’s identification of the
noncompliance. See Q&A, Question B-31.
The one-year timeline for the correction of noncompliance in 34 CFR §300.600(e) is not
intended to limit an SEA’s authority or flexibility to determine the appropriate remedy or
corrective action necessary to resolve a complaint in which the SEA has found that the public
agency has failed to provide appropriate services to a child or group of children with disabilities.
We recognize that in some circumstances providing the remedy ordered in the SEA’s complaint
decision could take more than one year to complete (e.g., the SEA orders an action, such as
compensatory services, the provision of which, will extend beyond one year; the corrective
action timeline is extended because the parent or adult student fails to take action that is essential
to implementation of the SEA’s decision; the parties mutually agree to extend the timeline for
implementation).
Likewise, with due process hearing decisions, OSEP has advised that hearing decisions must be
implemented within the timeframe prescribed by the hearing officer, or if there is no timeframe
prescribed by the hearing officer, within a reasonable timeframe set by the State as required by
34 CFR §§300.511-300.514. The SEA, pursuant to its general supervisory responsibility under
34 CFR §§300.149 and 300.600, must ensure that the public agency involved in the due process
hearing implements the hearing officer’s decision in a timely manner, unless either party appeals
the decision. See Q&A, Question C-26.
In OSEP’s Letter to Voigt (June 2, 2014), we stated:
While the IDEA does not specifically address State-established timelines for
implementation of final administrative decisions, we would expect that all final
due process decisions are implemented within a reasonable period of time and
without undue delay so that a child with a disability receives the services
determined necessary to provide that child with the free appropriate public
education to which he or she is entitled, but has been denied, under the IDEA.

These determinations are highly factual in nature; therefore, we believe that what
constitutes a “reasonable period of time” depends in part on the circumstances
surrounding the decision.
A copy of this letter is enclosed for your convenience and may be viewed at:
http://www2.ed.gov/policy/speced/guid/idea/memosdcltrs/acc-11-020700r-pa-voigtdueprocesshearingdecisions.pdf.
If circumstances surrounding implementation of the State complaint decision or hearing decision
require more than one year to carry out, the SEA must, consistent with its general supervisory
authority, continue to follow-up to ensure implementation of the decision, even after the oneyear timeline ends.
Based on section 607(e) of the IDEA, we are informing you that our response is provided as
informal guidance and is not legally binding, but represents an interpretation by the Department
of the IDEA in the context of the specific facts presented.
If you have any further questions, please do not hesitate to contact Lisa Pagano at 202-245-7413
or by email at Lisa.Pagano@ed.gov.
Sincerely,
/s/
Ruth E. Ryder
Acting Director
Office of Special Education Programs
Enclosures

